DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 05/17/2022. Claims 1-6, 9-14, and 17-22 are considered in this office action. Claims 7-8, 15-16, and 23 are cancelled. Claims 1-6, 9-14, and 17-22 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The currently amended claims overcome all rejections and are allowable

Applicant’s argument A. respect to the previously issued rejections to the claims has been fully considered and is persuasive.  The 35 U.S.C. 112(b) rejection of the claims has been withdrawn.

Allowable Subject Matter
Claims 1-6, 9-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The closest prior art of record are:
Takenaka et al. (US 2005/0075755 A1) discloses a gait generation device that includes a means for setting a floor reaction force’s horizontal component applied to a robot, a limitation-target quantity such as a ZMP (zero moment point), and an allowable range, a means for determining a provisional instantaneous value of a desired floor reaction force and a provisional instantaneous value for a desired movement of the robot, and a means that receives the provisional instantaneous value for the desired movement and determines a floor model reaction force instantaneous value using a dynamics model
Hyon et al. (“Full-Body Compliant Human-Humanoid Interaction: Balancing in the Presence of Unknown External Forces”, October 2007, IEEE Transactions on Robotics, Vol. 23, No. 5) discloses a control technique for humanoid-robot full-body balancing in the presence of external forces, wherein the method sets an appropriate ground reaction force and transforms these forces into full-body joint torques, handles an arbitrary number of force interaction points on the robot, adapts to uneven ground surfaces, and operates as a force control process that accommodates simultaneous control processes using force-, velocity-, or position-based control and distributes forces over supporting contact points in an optimal manner
Martinez et al. (“Experimental Robot Model Adjustments Based on Force-Torque Sensor Information”, March 2018, MDPI, Journal, Sensors) discloses a method of humanoid robot balance control that uses a model based on the Linear Inverted Pendulum Model (LIPM) applied in non-linear control systems called the Dynamic LIPM (DLIPM) to plan robot behavior with respect to changes in the balance status denoted by the zero moment point (ZMP) while minimizing control error and reducing robot oscillations for multiple working points

Regarding claims 1, 9, and 17, none of the available prior art teaches “wherein the preset stride piecewise function formula is:

    PNG
    media_image1.png
    304
    517
    media_image1.png
    Greyscale

where, L is the stride, pb is the coordinate of the zero moment points with respect to the centroid of the body, and p1 and p2 are the preset stride thresholds; k1 is the stride coefficient”.
Claims 2-6 and 23, 10-14, and 18-22 are allowable based on allowable base claims 1, 9, and 17, respectively, for the same rationale as recited above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN FURRER whose telephone number is (571)272-5263. The examiner can normally be reached on M-F, 8am - 5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665